Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species pf silkworm silk fibroin, interconnected, astrocyte, neurons and claims 1 in the reply filed on 10/20/2020 is acknowledged.  The traversal is on the grounds that if examiner wished to examine claim 1 and claim 20 separately they should have presented it under the unity of invention standard. This is not found persuasive because a proper unity of invention standard was presented in the restriction requirement. Evidence was provided in the form of the Wray et al. US2014/0370094 that the 3D matrix comprising neurons silk fibroin was known at the time of invention and therefore, did not make a contribution over the prior art. Claim 1 and claim 20 are species of a 3D silk fibroin matrix and does not rise to a different invention but rather, a different species of the instantly claimed invention. Therefore, applicant’s arguments towards the species requirement between claims 1 and 20 are not found persuasive. It is noted that upon further consideration that the species requirement for the pore is no longer required.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2020.
Claims 1-19 are under consideration in the instant Office Action.

Specification
The disclosure is objected to because of the following informalities: “um” is found throughout the specification, particularly at paragraphs 8, 32, 89, 92, 238 and 310. This an obvious typo and should be modified to “m”.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  The typos of “50 um” and “1000 um” and should be modified to “50 m” and “1000 m”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms "substantially" and “substantial” in claim 15 are a relative term which renders the claim indefinite.  The term "substantially" and “substantial” are not defined by the claim, while the specification does provide a definition in paragraph 142, it does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art does not have any specific guidance in determining the metes and bounds 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wray et al., US2014/0370094 (4/28/2020 IDS, #4) in view of East et al., 2010 (instant PTO-892).
m to 100-500 m (see paragraphs 6, 8, 30) as in instant claim 9. Wray teaches that that the hollow conduits allows oxygen but allows the compartmentalization of different cells within the different compartments (see paragraphs 22-25) as in instant claims 15 and 16. While Wray teaches neuronal cells, Wray does not specifically teach the glia cell type of specific neurons of instant claims 1, 10-11 and 19.
East teaches a 3D mammalian cell-seeded collagen gel culture system to determine the effect of astrocyte cells on neuronal growth (see abstract and page 3174, 1st column, 1st paragraph). East teaches using astrocytes (glial cells) in a 3D culture system to create channels and creating pathways for regeneration of neuronal axons to bridge a lesion in a spinal cord repair (see page 3173) as in instant claims 1, 10-11 and nd column, 2nd paragraph; page 3179, 1st column; page 31802nd column) as in instant claims 1, 10-11. The dorsal root ganglia (DRG) neurons are sensory neurons as required in instant claims 1, 18- 19. East teaches that aligned 3D astrocytes are conducive to supporting and guiding neuronal growth and view a device for implantations into a spinal cord lesion in vivo (seepage 3182, 1st column, 3rd paragraph). East further suggests testing other materials besides collagen to produce the 3D implantable scaffold (see page 3182, bottom of 1st column). East does not teach a 3D silk fibroin matrix scaffold.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Wray and East. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Wray teaches using the silk matrix scaffold for in vivo implantation (see paragraphs 82, 119) and one wanting to treat spinal cord injuries would use the 3D scaffold taught by Wray with the cells, astrocytes and neurons, in view of East’s teaching that this combination of cells in a 3D implantable scaffold would produce increased neurite outgrown in the injured area. One would want to combine the cells taught by East with the specific 3D matrix scaffold taught by Wray since the silk fibroin is biodegradable (see paragraph 119 and claim 103) and would improve outgrowth of neuronal neurites out of the spinal cord scar tissue. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/314,169. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘169 claims a silk fibroin 3D matrix comprising neurons, glial cells and endothelial cells which reads on the instant claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 17-18 and 22 of copending Application No. 16/317,456. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘456 claims a silk fibroin 3D matrix comprising neurons and glial cells which reads on the instant claims. This is a 

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649